DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-20 is/are pending for this Office Action. 

Election/Restrictions
Applicant's election with traverse of claims 1-6, 13-15, and 17-19 (claim 20 was erroneously included in Group I of the Restriction Requirement. However, because it is dependent on the non-elected claim 9, it has been removed from Group I) in the reply filed on 12/22/2020 is acknowledged. The traversal is on the ground(s) that the metal deposit is in oxidation state 0. This is not found persuasive. The claim require a metal deposit with a surface that has been oxidized, sulfurized, selenized, or tellurized. Ke applies a metal deposit to a substrate and sulfurizes it. Although Ke might convert all of the deposit into a sulfurized form, Ke still discloses a copper metal deposit with a sulphurized surface. Furthermore, as demonstrated in the rejection of claim 1 below, the interpretation argued by the applicant is rendered obvious over Okada in view of Ji and Ke.

The requirement is still deemed proper and is therefore made FINAL.



Claim(s) 1-6, 13-15, and 17-19 is under consideration for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13: The claim references a withdrawn claim making it unclear what the limitations of the claims are.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-6, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 6,448,492 B1) in view of Ji (“Fabrication and electromagnetic interference shielding performance of open-cell foam of a Cu–Ni alloy integrated with CNTs”, Applied Surface Science, 311, 2014, pages 351-356) and Ke (“An efficient and transparent copper sulfide nanosheet film counter electrode for bifacial quantum dot-sensitized solar cells”, Journal of Power Sources, 248, 2014, pages 809-815). 

Claim 1: Okada teaches a product comprising an electrically conductive substrate (see e.g. #2 on Fig 1 of Okada) of which at least one part of the surface is covered with a copper metal deposit (see e.g. #4 on Fig 1 of Okada), the surface of said deposit being in an oxidized or sulphurized form (see e.g. #5 on Fig 1 and col 3, lines 29-31 of Okada) 

Okada does not explicitly teach that the deposit has a specific surface area greater than or equal to 1 m2/g. However, Okada teaches that “the reticular copper pattern (3P) is a square or rectangular lattice pattern having a line wide of 1 to 25 µm and an opening ratio of 56 to 96%” (see e.g. col 4, lines 28-32 of Okada). Based on this teaching, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the product of Okada by adjusting the width of the line and the opening ratio. Adjusting these parameters would adjust the specific surface area. Furthermore, Ji 2/g are known in the art (see e.g. page 811, paragraph 3, “Results and discussion” of Ke). 

The part of the preamble claiming “an electrode” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrode. 

Claim 2: Okada in view of Ji and Ke teaches that the electrically conductive substrate consists, at least in part, of an electrically conductive material is metal (see e.g. #2 on Fig 1 of Okada).

Claim 3: Okada in view of Ji and Ke teaches that the metal deposit has a thickness of 10 µm (see e.g. col 2, lines 57-59 of Okada). 

Claim 4: Okada in view of Ji and Ke teaches that the metal deposit has a specific surface area of 7.5 m2/g (see e.g. page 811, paragraph 3, “Results and discussion” of Ke).

Claim 5: Okada in view of Ji and Ke teaches that the metal deposit has a porous structure with an average pore size comprised between ~0.91-27 µm (the pore size was based on an opening ratio range of 56-96%, an “a” of 1-25 µm, and equation 1. The pore size being equal to “b” on Fig 4, see e.g. col 9, lines 45-55 of Okada), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim 6: Okada in view of Ji and Ke teaches that the surface of the metal deposit is in an oxidized and/or sulphurized form (see e.g. #5 on Fig 1 and col 3, lines 29-31 of Okada).

Claim 13: Okada teaches a product comprising an electrically conductive substrate (see e.g. #2 on Fig 1 of Okada) of which at least one part of the surface is covered with a copper metal deposit (see e.g. #4 on Fig 1 of Okada), the surface of said deposit being in an oxidized or sulphurized form (see e.g. #5 on Fig 1 and col 3, lines 29-31 of Okada) 

2/g. However, Okada teaches that “the reticular copper pattern (3P) is a square or rectangular lattice pattern having a line wide of 1 to 25 µm and an opening ratio of 56 to 96%” (see e.g. col 4, lines 28-32 of Okada). Based on this teaching, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the product of Okada by adjusting the width of the line and the opening ratio. Adjusting these parameters would adjust the specific surface area. Furthermore, Ji teaches that a large specific surface area for a porous 3d copper network improves performance (see e.g. page 352, col 2, paragraph starting with “Fig. 3(a) shows” of Ji). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the product of Okada by adjusting the specific surface area of the 3d copper network to get improved performance. Additionally, Ke teaches that copper oxide structures with a specific surface area of 7.5 m2/g are known in the art (see e.g. page 811, paragraph 3, “Results and discussion” of Ke). 

The part of the preamble claiming “an electrode” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrode. 

The limitation claiming ”obtainable by a process according to claim 7” is a product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Okada in view of Ji and Ke teach all the structure required in claim 13. 

Claim 14: Okada in view of Ji and Ke teaches a device (see e.g. col 26, lines 39-44 of Okada) comprising a product according to claim (see rejection of claim 1 above). 

The part of the preamble claiming “electrochemical device” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrochemical device.

The limitation claiming “an electrode” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrode.

Claim 15: Okada in view of Ji and Ke teaches a device (see e.g. col 26, lines 39-44 of according to claim 14 (see rejection of claim 14 above). 

The part of the preamble claiming “electrochemical device” in an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)’. Okada in view of Ji and Ke teach all the structure required in claim 1 and would be capable of being used as an electrochemical device.

The limitation claiming “being an electrolysis device or a fuel cell” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Okada in view of Ji and Ke teach all the structure required in claim 15 and would be capable of being an electrolysis device or a fuel cell.

Claim 17: Okada in view of Ji and Ke teaches that the metal is copper (see e.g. #2 on Fig 1 of Okada).

Claim 18: Okada in view of Ji and Ke teaches that the metal deposit has a specific surface area of 7.5 m2/g (see e.g. page 811, paragraph 3, “Results and discussion” of Ke).

Claim 19: Okada in view of Ji and Ke teaches that the metal deposit has a porous structure with an average pore size of ~27 µm (the pore size was based on an opening ratio range of 96%, an “a” of 1-25 µm, and equation 1. The pore size being equal to “b” on Fig 4, see e.g. col 9, lines 45-55 of Okada), which is considered close to the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795